IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,693-01


 
EX PARTE SCOTT ANTHONY CROW, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-34,379
IN THE 244TH DISTRICT COURT FROM ECTOR COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). After Applicant was convicted of the
offense of driving while intoxicated, he reached an agreement with the State for imprisonment
for fifteen years. 
	On February 5, 2009, the application for a writ of habeas corpus was filed in the trial
court. After determining that the writ application had been forwarded to this Court prematurely,
we remanded the case to Ector County on April 1, 2009 to allow the parties to respond and the
trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of
law. Though the Court has received supplementary filings from Applicant, it has not received
findings of fact and conclusions of law from the trial court. 
	This application will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 30 days of this order.  If any continuances are granted, a copy
of the order granting the continuance shall be sent to this Court. A supplemental transcript
containing all affidavits and interrogatories or the transcription of the court reporter's notes from
any hearing or deposition, along with the trial court's findings of fact and conclusions of law,
shall be returned to this Court within 60 days of the date of this order.  Any extensions of time
shall be obtained from this Court

Filed: June 30, 2010
Do not publish